Calhoon, J.,
delivered the opinion of the court.
A bill was filed, styled "Ross et al. v. Quick et al.” (see 89 Miss., 29; 42 South. 281), attacking the constitutionality of the act of 1906 (Laws 1906, p. 206, c. 169), dividing *37•Jones county into two circuit and chancery court districts. The complainants were certain citizens and taxpayers against the board of supervisors and election commissioners, praying injunction against holding an election under the act, and that the act be declared void. Demurrers were filed by all the defendants. The appellants here, Bush and the others, intervened in that suit by petition to be made parties defendant in it, charging that it was filed by collusion for delay, and the petitioners, also citizens and taxpayers, wanted to press the dissolution of the injunction and final decree. The court refused to permit them to come in as defendants, and they appeal “to settle the principles of the case,” leaving the main case below still pending and undetermined at that time.
There was no right to appeal under sec. 3d, Code 1892, which has no reference to questions of practice. The remedy by independent bill against both complainants and defendants in the bill was complete, and their petition to be made parties involved no principles in that case to be settled. If they had filed an independent bill, and a demurrer to it had been sustained, they could have appealed under the statute. There was no right, in the pending suit, to make a new case by charge of collusion between the parties, thus presenting two issues.

Appeal dismissed.